The following is an examiner’s statement of reasons for allowance: For reasons noted in the previous office action the prior art fails to teach or suggest the instantly claimed composition.  Specifically it is the copolymer (A) in claims 1 and 9 that lends novelty and unobviousness to the claims.  Applicants’ amendment overcomes the rejection under 35 USC 112 made in the office action dated 8/26/22.  Furthermore, upon reconsideration and after discussion with applicants’ representative, the Examiner agrees that the skilled artisan would be able to determine the metes and bounds of the instant claims.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
9/2/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765